Tbe following opinion was filed June 1, 1915:
Winslow, C. J.
Tbe three defendants constitute tbe board of supervisors of tbe town of City Point, Jackson county. An information charging them with malfeasance in office was quashed by tbe trial court and tbe state prosecutes a writ of error to reverse tbe ruling. Tbe question presented is whether it is a criminal offense under sec. 4549, Stats. 1913, for one of tbe members of such a board to furnish a team and conveyance for tbe purpose of conveying tbe members of tbe board to and from their town board meetings, or to present a bill for tbe same to tbe board, or for the board to allow and pay tbe bill.
Upon tbe authority of Menasha W. W. Co. v. Winter, 159 Wis. 437, 150 N. W. 526, this question must be answered in tbe negative. In that case it was held that tbe section prohibited a public officer from having an interest in tbe purchase or sale of property or things in action or in any contract, proposal, or bid in relation to tbe same, and that tbe performing of services for tbe town would not be construed as coming within its meaning.
As said in that case, tbe statute is highly penal. Tbe furnishing of a conveyance to attend a board meeting or to enable the board to transact necessary official duties is clearly not the purchase or sale of property or things in action, nor is it a contract, proposal, or bid in relation thereto. It is rather in tbe nature of labor or services. Hogan v. Cushing, 49 Wis. 169, 5 N. W. 490.
By the Court. — Judgment affirmed.-